             Case 1:19-cv-03826-ER Document 37 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP                                         No. 19 Civ. 03826 (ER)
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

        Plaintiffs,


                      - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,
                                                             MOTION FOR ADMISSION PRO
                                                                     HAC VICE
        Defendants.




       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Thomas C. Moyer, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Deutsche Bank AG in the above-

captioned action. I am a member in good standing of the bar of both the District of Columbia and

Virginia; there are no pending disciplinary proceedings against me in any state or federal court, as

evidenced by the Certificates of Good Standing annexed hereto. I have never been convicted of a

felony. I have never been censured, suspended, disbarred, or denied admission or readmission by

any court.
         Case 1:19-cv-03826-ER Document 37 Filed 05/03/19 Page 2 of 2


Dated: May 3, 2019                  AKIN GUMP STRAUSS HAUER & FELD LLP

                                    /s/ Thomas C. Moyer
                                    Thomas C. Moyer
                                    2001 K Street N.W.
                                    Washington, D.C. 20006
                                    Telephone: (202) 887-4528
                                    Facsimile: (202) 887-4288
                                    Email: tmoyer@akingump.com

                                    Attorney for Deutsche Bank AG
            Case 1:19-cv-03826-ER Document 37-1 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,                                                    No. 19 Civ. 03826 (ER)

           Plaintiffs,


                         - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                                                        DECLARATION OF
           Defendants.                                                 THOMAS C. MOYER




       Pursuant to 28 U.S.C. § 1746, I, Thomas C. Moyer, declare and state the following:

       1.         I am a counsel in the law firm of Akin Gump Strauss Hauer & Feld LLP, counsel

for Deutsche Bank AG in this action. I provide this declaration in support of my Motion for

Admission Pro Hac Vice.

       2.         Unless otherwise indicated below, the matters set forth in this declaration are based

on my personal knowledge and, if called as a witness, I could and would testify competently

thereto.
            Case 1:19-cv-03826-ER Document 37-1 Filed 05/03/19 Page 2 of 2


       3.       My contact information is as follows:

       Thomas C. Moyer
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, D.C. 20006
       Telephone: (202) 887-4528
       Facsimile: (202) 887-4288
       Email: tmoyer@akingump.com

       4.       I am a member in good standing of the bar of both the District of Columbia and

Virginia; there are no pending disciplinary proceedings against me in any state or federal court, as

evidenced by the Certificates of Good Standing annexed hereto. I have never been convicted of a

felony. I have never been censured, suspended, disbarred or denied admission or readmission by

any court.

       I declare under the penalty of perjury that to the best of my knowledge the foregoing

statements are true and correct.

Executed on: May 3, 2019
             New York, New York

                                                     /s/ Thomas C. Moyer
                                                     Thomas C. Moyer
Case 1:19-cv-03826-ER Document 37-2 Filed 05/03/19 Page 1 of 1
Case 1:19-cv-03826-ER Document 37-3 Filed 05/03/19 Page 1 of 1
         Case 1:19-cv-03826-ER Document 37-4 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,                                                 No. 19 Civ. 03826 (ER)

        Plaintiffs,


                      - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,
                                                                 ORDER FOR ADMISSION
                                                                    PRO HAC VICE
        Defendants.




       The Motion of Thomas C. Moyer for admission to practice Pro Hac Vice in the above-

captioned action is granted. Applicant has declared that he is a member in good standing of the

bar of both the District of Columbia and Virginia; and that his contact information is as follows:

       Thomas C. Moyer
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, D.C. 20006
       Telephone: (202) 887-4528
       Facsimile: (202) 887-4288
       Email: tmoyer@akingump.com

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Deutsche Bank AG in the above-entitled action;
         Case 1:19-cv-03826-ER Document 37-4 Filed 05/03/19 Page 2 of 2


       IT IS HEREBY ORDERED that the Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


Dated: _________________
       New York, New York
                                                    _______________________________
                                                          Edgardo Ramos
                                                          United States District Judge
